                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                             :
PRESIDENT, INC.                                 :
                Plaintiffs,                     :
                                                :
           v.                                   :      Civ. No. 20-5533
                                                :
PHILADELPHIA COUNTY BOARD                       :
OF ELECTIONS,                                   :
              Defendant.                        :

                                          ORDER

       AND NOW, this 5th day of November, 2020, it is hereby ORDERED that a hearing shall

be held at the Eastern District of Pennsylvania, 601 Market St, Philadelphia, PA 19106 at 5:30 PM

today to consider the Plaintiff’s Motion for an Emergency Injunction. (Doc. No.1.)

       Plaintiff shall ensure that Defense counsel is provided with a copy of the Complaint (Doc.

No. 1.) and this Order forthwith.


                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.
